DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections

Claims 5, 7, and 10 are objected to because of the following informalities:  
a) in claim 5, the first line of step (3), “of the first biosensor” should be – with the first biosensor --;

b) in claim 7, line 1, “experiments [plural] in 3) is a “ should be  -- experiments in 3) are --; 

c) in claim 10, line 5, “of the third biosensor” should be 
– with the third biosensor --; and

d) in claim 10, last line, :marking as I.” should be – marking it as I. --
Appropriate correction is required.


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) the claim 5 preamble recites “A method for evaluating antioxidant capacity of a subject using a [singular] biosensor of claim 1, . . . .[underling by the Examiner]” However, step (1) of the claim recites “1) immersing a first biosensor in a . . . .” and step (2) recites “2) immersing a test sample and a second biosensor in . . . .”  Step (3) recites “3) conducting electrochemical experiments of the first biosensor and the 15second biosensor . . . .”  Thus, the body of the claim 5 is inconsistent with the preamble of the claim as the body of the claim requires using at least two biosensors. 

b) in claim 5, line 5, is the “a first biosensor” the first biosensor of line 3 of the claim or another “first biosensor”?

c) in claim 5, first line of step (2), it is not clear what is meant by “immersing a test sample . . . .in Tyrode’s buffer”.  Does this step imply that the test sample is in solid form, such as a capsule or tablet?

d) in claim 5, line 11, is the “a second biosensor” the second biosensor of line 8 of the claim or another “second biosensor”?

e) in claim 5, step (3), the scope of the expression “conducting electrochemical experiments” is indefinite. 

f) claim 5, step (3), recites “3) conducting electrochemical experiments of the first biosensor and the 15second biosensor in a solution containing 1.0 mM Fe(CN)63-, 1.0 mM Fe(CN)64- or 0.1 M PBS, recording current signals, reading peak currents and marking as Io and Is, respectively; . . . .”  Is I0 the maximum peak current from all of the electrochemical experiments performed with the first biosensor?  Is IS the maximum peak current from all of the electrochemical experiments performed with the second biosensor?  

g) in claim 5, step (3), it is not clear what is marked as I0 and IS.  The Examiner suggests replacing “reading peak currents and marking as I0 and IS, respectively;” with – reading peak currents and marking them as I0 and IS, respectively, for the first biosensor and the second biosensor; --, but see claim 8. 

h) in claim 8 is not clear whether Io, IS, and I  are each related to peak currents from the first biosensor, from the second biosensor, or from both.

i) Claim 10 includes the step of “immersing a third biosensor . . . .”  However, claim 5, from which it ultimately depends, is “A method for evaluating antioxidant capacity of a subject using a [singular] biosensor of claim 1, . . . .”

j) in claim 10 the scope of the expression “conducting an electrochemical experiment” is indefinite.  







Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reybier, Karine and Ribaut, Clothilde and Coste, Agnès and Launay, Jérôme and Fabre, Paul-Louis and Nepveu, Françoise (2010) Characterization of oxidative stress in Leishmaniasis-infected or LPS-stimulated macrophages using electrochemical impedance spectroscopy. Biosensors and Bioelectronics, vol. 25 (n°12). pp. 2566-2572. ISSN 0956-5663 (hereafter “Reybier”.

Addressing claim 1, Reybier discloses a biosensor (see the title and Abstract), comprising a modified gold electrode (see 2.6 Electrode manufacturing process and electrode modification, which is on the second page of the article.  Note that the Examiner is construing the washing of the gold electrodes in a piranha mixture as a “modification” of these electrodes.) and a macrophage RAW264.7 immobilized on the modified gold electrode (see 2.1 RAW 264.7 cell culture and the second paragraph of 2.6 Electrode manufacturing process and electrode modification, which are both on the second page of the article. ).
Other Relevant Prior Art

Yan et al., ‘Electrochemical biosensors for on-chip detection of oxidative stress from immune cells,” Biomicrofluidics 5, 032008 (2011)(hereafter “Yan”) discloses a biosensor very similar to that set forth in claim 1.  However, in contrast to the biosensor of claim 1 the macrophage is J774 cell line, not RAW 264.7.  More importantly, though, the macrophage is not immobilized on the modified gold electrode, but adjacent to it. See in Yan the title, abstract, Figures 1 and 3, the last sentence of Materials, which is on page 032008-3, Fabrication of Au electrode arrays, which is on page 032008-3, and the last paragraph on page 032008-3, bridging to page 032008-4.   



Allowable Subject Matter

Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5-10 would be allowable if rewritten to overcome the rejections under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 2 the combination of limitations requires preparing the biosensor of claim 1 by 

    PNG
    media_image1.png
    297
    571
    media_image1.png
    Greyscale







    PNG
    media_image2.png
    391
    610
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    94
    573
    media_image3.png
    Greyscale


	In contrast, in Reybier the biosensor is prepared as follows

    PNG
    media_image4.png
    497
    404
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    110
    418
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    194
    411
    media_image6.png
    Greyscale

	b) claims 3 and 4 each depend from allowable claim 2.  

	c) in claim 5 the combination of limitations requires 
1) immersing a first biosensor in a Tyrode's buffer at 37°C, adding propylene glycol monomethyl ether acetate (PMA) to the Tyrode's buffer until the PIA concentration reaches 100 ng/mL, 10 min later, washing a first biosensor with PBS buffer 2-4 times, and connecting the first biosensor to a first electrochemical workstation; 
2) immersing a test sample and a second biosensor in Tyrode's buffer at 37°C, adding propylene glycol monomethyl ether acetate (PMA) to the Tyrode's buffer until the final PIA concentration reaches 100 ng/mL, 10 min later, washing a second biosensor with PBS buffer 2-4 times, and connecting the second biosensor to a second electrochemical workstation;

The method of Reybier uses Dulbecco’s Modified Eagle medium at 37 °C as a culture medium instead of Tyrode’s buffer (see 2.1 RAW 264.7 cell culture), but this is perhaps an obvious alternative. The method also does use [Fe(CN)6]3-/4- in PBS as a chemical probe (see 2.7 Electrochemical impedance spectroscopy).  Most importantly, though, there is no suggestion in Reybier or other prior art of adding PMA to the culture solution for RAW 264.7.  Also, the method of Reybier does use a second biosensor along with the first biosensor for its evaluation of the test sample. 

	d) claims 6-10 depend directly or indirectly from allowable claim 5.    



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             July 15, 2022